 1                                                                     JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   EMMETT JOHNSON,                          Case No. 2:19-cv-08411 JVS (AFM)
12
                         Petitioner,
              v.                              JUDGMENT
13

14   LOZANO, Warden,
15
                         Respondent.
16

17         This matter came before the Court on the Petition of EMMETT JOHNSON,
18   for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
19   having accepted the findings and recommendation of the United States Magistrate
20   Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22   is dismissed without prejudice.
23

24   DATED: February 26, 2020
25

26
                                           ___________________________________
                                                    JAMES V. SELNA
27                                          UNITED STATES DISTRICT JUDGE
28
